Citation Nr: 9905446	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to service connection for squamous cell 
carcinoma of the lung as secondary to exposure to ionizing 
radiation for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from January 1941 to 
December 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the current appeal has been obtained. 

2.  Squamous cell carcinoma of the right lung is not causally 
related to the inservice radiation exposure.

3.  The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred during active service.  38 
U.S.C.A. §§ 1110, 1112(c)(1), 1310, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.309(d), 3.311, 3.312 (1998).

2.  The criteria for service connection for squamous cell 
carcinoma of the lung for purposes of accrued benefits have 
not been met.  38 U.S.C.A. §§ 1110, 1112(c)(1), 5107, 5121(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for 
the Cause of the Veteran's Death.

Factual Background

A November 1961 rating decision shows that the veteran was 
service-connected for a moderate wound of the Muscle Group IV 
of the right arm, scar of the right elbow and forearm, and 
malaria.  The rating decision shows that service connection 
was severed for deviated nasal septum.  

A VA discharge summary report shows that the veteran was 
admitted in August 1995 for an abnormal chest x-ray.  The 
report shows that following several diagnostic procedures, 
stage IV squamous cell carcinoma of the lung was diagnosed.  

The certificate of death shows that the date of the veteran's 
death was December 11, 1995.  The certificate shows that the 
immediate cause of death was lung cancer.

A December 1995 letter from the Defense Nuclear Agency (DNA) 
confirmed the veteran's presence in the Nagasaki area during 
the American occupation of Japan.  The letter also shows that 
the veteran was stationed on the USS CHENANGO from 
September 20 to September 22, 1945, when the ship was in the 
Nagasaki area.  DNA reported that the maximum possible dose 
any individual serviceman might have received from external 
radiation, inhalation, and ingestion is less than one rem, 
using all possible worst case assumptions.  

DNA noted that it was probable that the great majority of the 
servicemen assigned to the occupational forces in Nagasaki 
and Hiroshima received no radiation exposure whatsoever, and 
that the highest dose received by anyone was a few tens of a 
millirem.  

The letter from DNA also confirmed the veteran's presence at 
Operation CROSSROADS, an atmospheric nuclear test series 
conducted at Bikini Atoll during July and August 1946.  DNA 
noted that the veteran was stationed on the USS INGRAHAM.  
Scientific dose reconstruction revealed a probable dose of 
0.609 rem in terms of gamma radiation with an upper bound of 
1.595 rem.  With respect to internal exposure, the committed 
dose reconstruction value to the lung was 0.150 rem.

In February 1996, the VA Director of the Compensation and 
Pension Service requested the Under Secretary of Health to 
provide an opinion as to the likelihood that the veteran's 
nonsmall cell carcinoma of the lung resulted from exposure to 
radiation during service.  In a March 1996 letter, the VA 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards concluded that it was unlikely that the 
veteran's lung cancer could be attributed to exposure to 
ionizing radiation during service.  

The Chief Medical Director noted that the veteran received 
less than 1 rem of radiation exposure in Japan and an upper 
bound of 1.595 rem in terms of gamma radiation and an 
internal 50-year committed dose equivalent to less than 0.150 
rem to the bone and lung during Operation Crossroads.  The 
letter shows that exposure to 6.8 rads or less at age 25 
provides a 99 percent credibility that there is no reasonable 
possibility that it is as likely as not that the veteran's 
lung cancer is related to exposure to ionizing radiation.  
CIRRPC Science Panel Report No. 6, at 29 (1988).  


The Chief Medical Director used the screening value for 
"other than a known, regular smoker" in light of the fact 
that the veteran had stopped smoking 5 or more years prior to 
the diagnosis of lung cancer.  She also noted that 
information contained in Health Effects of Exposure to Low 
Levels of Ionizing Radiation, BEIR V, 267-278 (1998), would 
modify the estimate, but not below a calculated value of 
4 rads for non-smokers.  

In a March 1996 letter, the VA Director for the Compensation 
and Pension Service referred to the opinion of the Under 
Secretary for Health and opined that there was no reasonable 
possibility that the veteran's disability was the result of 
his exposure to ionizing radiation.  

In a September 1997 statement, a VA staff physician noted 
that he had carefully reviewed the hospital and clinic 
records and the statements made by the veteran detailing his 
repeated exposure to both high and low levels of irradiation.  
The physician opined that this exposure "may well have 
resulted in his death years later from cancer of the lung."

Criteria

The United States Court of Veterans Appeals (Court) has held 
that a well grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Where a claim is well grounded VA 
shall assist the claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1998).

to the issue of whether the service-connected 
disability had a material influence in accelerating death in 
contributory cause of death cases.  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2).

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

Analysis

The appellant's claim for service connection for the 
veteran's cause of death is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The record contains evidence of 
the veteran's exposure to ionizing radiation during his 
presence in the Nagasaki area and during atmospheric nuclear 
testing in Operation CROSSROADS.  The record shows that the 
veteran's cause of death was lung cancer, which is a 
radiogenic disease listed in section 3.311(b)(2), thus 
providing a potential link between radiation exposure and the 
cause of the veteran's death.  The record shows that the RO 
has obtained a dose assessment from the Department of Defense 
and a medical opinion from the VA Under Secretary of Health, 
pursuant to 38 C.F.R. § 3.311.  The Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the appellant with respect to her claim 
is required to comply with § 5107(a).

In the instant case, the Board notes as to the first method 
of establishing service connection that squamous cell 
carcinoma and lung cancer, at issue in this case, are not 
diseases subject to presumptive service connection under 
§ 3.309(d)(2).  Accordingly, the Board will limit its 
discussion to the second and third methods regarding service 
connection for disorders secondary to exposure to ionizing 
radiation.

With respect to the second method for service connection for 
"radiogenic diseases" pursuant to 38 C.F.R. § 3.311, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  The certificate of death shows that 
the principal cause of death was lung cancer.  The evidence 
in support of the veteran's cause of death having been due to 
a service-connected disability consists of the September 1997 
letter of the VA physician and the lay testimony of the 
appellant.  The evidence against the appellant's claim 
consists of the March 1996 medical opinion of the VA Under 
Secretary of Health and the opinion of the Director of the 
Compensation and Pension Service.  

The Board finds that the evidence in support of the 
appellant's claim is outweighed by the evidence against the 
claim.  The Under Secretary of Health concluded that it was 
unlikely that the veteran's lung cancer could be attributed 
to his exposure to ionizing radiation.  The Director of the 
Compensation and Pension Service concluded that there was no 
reasonable possibility that the veteran's lung cancer was due 
to his exposure to ionizing radiation.  

The Board finds that these opinions outweigh the 
September 1997 opinion of the veteran's VA physician.  First, 
the September 1997 opinion of the staff physician did not 
rely on the actual level of the veteran's exposure to 
ionizing radiation provided by DNA in its December 1995 dose 
assessment.  The opinion of the Under Secretary of Health is 
more probative of the etiology of the veteran's lung cancer 
in light of the fact that she relied upon the veteran's dose 
assessment.  


Second, the Under Secretary of Health's opinion carries 
greater probative value due to its reliance upon scientific 
literature regarding the effects of exposure to ionizing 
radiation.  The first publication cited by the Under 
Secretary shows that exposure levels less that 6.8 rads 
provide a 99 percent likelihood that lung cancer is not 
attributable to radiation exposure.  The Under Secretary 
noted that the second publication will modify that estimate, 
but not below a calculated value of 4 rads with respect to 
radiation exposure.  Here, the dose assessment provided by 
DNA for the veteran is under 4 rads.

The Board notes that a lay witness is not competent to render 
medical diagnoses or opinions of medical causation.  See 
Grottveit, 5 Vet. App. at 93 (holding that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The issue of whether the veteran's lung cancer is 
due to exposure to ionizing radiation involves a question of 
medical causation.  Thus, neither the Board nor appellant's 
lay statements are competent to establish ionizing radiation 
as the cause of the veteran's lung cancer.  

As to the third method of establishing service connection, 
the Board notes that lung cancer is already listed as a 
recognized radiogenic disease under § 3.311(b)(2).  See 
38 C.F.R. §§ 3.303(d), 3.311(b)(4); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board 
finds that the preponderance of the evidence does not show 
that squamous cell carcinoma of the lung can be attributed to 
the veteran's exposure to ionizing radiation.  


Although the appellant is entitled to the benefit of the 
doubt where the evidence supporting a grant of her claim and 
the evidence supporting a denial of the claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  For these reasons and bases, the Board finds that a 
disability incurred in or aggravated by active service was 
neither the principal nor contributory cause of death.


II.  Entitlement to Accrued Benefits 
Based Upon Pending Claims for Service 
Connection.

Criteria

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998); see also 38 C.F.R. § 3.1000 (1998).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death 
... will be considered to have been met 
when there is on file at the date of the 
veteran's death: 



(i) ... evidence, including 
uncertified statements, which is 
essentially complete and of such 
weight as to establish service 
connection or degree of disability 
for disease or injury when 
substantiated by other evidence in 
file at date of death or when 
considered in connection with the 
identifying, verifying, or 
corroborative effect of the death 
certificate. 

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Analysis

Initially the Board notes that the appellant was not provided 
with the statutory and regulatory provisions regarding claims 
for accrued benefits in the June 1996 statement of the case, 
although the claim was listed as an issue.  The Board finds 
that the appellant is not prejudiced by the Board's 
adjudication of the appellant's claim for accrued benefits 
notwithstanding this procedural defect.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  






In this regard, notwithstanding the absence of the quotation 
to 38 U.S.C.A. § 5121 in the statement of case and the 
supplemental statement of the case, these documents included 
the regulations regarding service connection as well as 
service connection for claims based upon exposure to ionizing 
radiation - that is, the provisions on which benefits may be 
granted.  

The Board finds that accrued benefits are not warranted for 
service connection for squamous cell carcinoma of the lung as 
secondary to exposure to ionizing radiation.  The evidence of 
record at the time of the veteran's death does not establish 
that the veteran's lung cancer is related to an injury or 
disease incurred during active service or to the veteran's 
exposure to ionizing radiation.

The probative medical evidence of record in the claims file 
at the date of the veteran's death established a diagnosis of 
squamous cell carcinoma of the lung.  The probative evidence 
of record at the date of death did not establish that the 
lung cancer was related to the veteran's exposure to ionizing 
radiation during service.  The evidence added to the record 
following the veteran's death consists of the December 1995 
radiation dose assessment provided by DNA, the opinions of 
the VA Director of Compensation and Pension and the Under 
Secretary of Health, and the September 1997 opinion of the VA 
physician.  

The criteria for service connection for the lung cancer as 
secondary to ionizing radiation exposure have not been met, 
even assuming that this evidence was constructively of record 
on the date of death.  See Hayes, supra.  For the reasons and 
bases provided above, the preponderance of the evidence does 
not establish that the veteran's lung cancer is the result of 
his inservice radiation exposure.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Service connection for squamous cell cancer of the lung as 
secondary to exposure to ionizing radiation for the purpose 
of accrued benefits is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

